U. S. SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-K (MARK ONE) x ANNUAL REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended June 30, 2013 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 333-59114 HEALTHIENT, INC. (Name of small business issuer in its charter) NEVADA 33-0730042 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 15132 Park of Commerce Blvd., Jupiter, FL (Address of principal executive offices) (Zip Code) Issuer's telephone number (including area code): (561) 935-6449 Securities registered under Section 12(b) of the Exchange Act: None Securities registered pursuant to Section 12(g) of the Exchange Act: None (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes o No x Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. Yes o No x Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes x No o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate website, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes x No o Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (17 CFR 229.405) is not contained herein, and will not be contained, to the best of registrant's knowledge, in definitive proxy or information statement incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer or a smaller reporting company. See definition of "large accelerated filer", "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated file o Accelerated filero Non-accelerated filer o Smaller reporting companyx (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Securities Exchange Act of 1934). Yeso No x| The registrant's revenues for its most recent fiscal year were $161,954. The aggregate market value of the registrant’s common stock held by non-affiliates based upon the closing sales price of the common stock on September 18, 2013 of $0.07 per share, as reported by the FINRA OTC BB, was approximately $1,124,674. Shares of common stock held by each of the current executive officers and directors and by each person who is known by the registrant to own 5% or more of the outstanding common stock have been excluded from this computation in that such persons may be deemed to be affiliates of the registrant. This determination of affiliate status is not a conclusive determination for other purposes. The number of shares outstanding of the registrant's only class of common stock, $0.001 par value per share, was 41,460,678 as of September 18, 2013. The registrant has no outstanding non-voting common equity. DOCUMENTS INCORPORATED BY REFERENCE None TABLE OF CONTENTS PART I Item 1. Description of Business 1 Item 1A. Risk Factors 12 Item 1B. Unresolved Staff Comments 12 Item 2. Description of Property 13 Item 3. Legal Proceedings 13 Item 4. Mine Safety Disclosures 13 PART II Item 5. Market for Common Equity, Related Stockholder Matters and Small Business Issuer Purchases of Equity Securities 14 Item 6. Selected Financial Data 16 Item 7. Management's Discussion and Analysis or Plan of Operation 17 Item 7A. Quantitative And Qualitative Disclosures About Market Risk 24 Item 8. Financial Statements and Supplementary Data 24 Item 9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 36 Item 9A. Controls and Procedures 37 Item 9B. Other Information 38 PART III Item 10. Directors, Executive Officers, And Corporate Governance 38 Item 11. Executive Compensation 40 Item 12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 42 Item 13. Certain Relationships and Related Transactions, and Director Independence 43 Item 14. Principal Accountant Fees and Services 44 Item 15. Exhibits and Financial Statement Schedules 45 PART I ITEM 1. DESCRIPTION OF BUSINESS General Healthient, Inc., and its wholly owned subsidiary, SnackHealthy, Inc., develops and markets delicious snacks and beverages that make healthy eating a fun experience for the entire family. The Company’s goal is to successfully position a “better for you” portfolio of products to American families as convenient, healthy solutions to support the lifestyles of health conscious consumers.We commenced sales in the third quarter ended March 31, 2011. Our principal executive offices are located at 15132 Park of Commerce Blvd., Jupiter, FL 33478 and our phone number is (561) 935-6449. The Company is considered to be in the Development Stage as defined in Statement of Financial Accounting Standards (SFAS) No. 7, “Accounting and Reporting by Development Stage Enterprises”. The Company has devoted substantially all of its efforts to the corporate formation. Activities during the Development Stage include developing the business plan and raising capital. Organization Our Company was organized under the laws of the state of California on November 5, 1996 as Renet Services, Inc.The name was changed to Time Lending, California, Inc. on August 4, 1998 and we reincorporated in the state of Nevada in December, 2000 by merging with Time Lending California, Inc., a Nevada corporation. Time Lending California, Inc.subsequently changed its name to "Time Associates, Inc."Effective as of October 5, 2010, Time Associates, Inc. entered into an Agreement and Plan of Reorganization dated as of September 23, 2010 (the "Reorganization Agreement") with Healthient, Inc. a Nevada corporation organized April 29, 2009 ("Healthient") and Healthient shareholders. In accordance with the terms and provisions of the Reorganization Agreement, the Company acquired Healthient in exchange for 43,618,356 newly issued "restricted" shares of common voting stock of the Company to the Healthient shareholders on a pro rata basis for the purpose of effecting a tax-free reorganization pursuant to sections 351, 354 and 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended. As a condition of the closing of the share exchange transaction, a majority shareholder of the Company cancelled all of his 188,572 shares. In addition, as a condition of the closing of the transaction, the Company spun off its operating subsidiary Time Marketing, Inc. Pursuant to the terms of the Reorganization Agreement, each one (1) share of common stock of Healthient has been exchanged for three (3) shares of the Company's common stock. Following the Closing Date, there were 43,778,433 shares of the Registrant's common stock outstanding. Immediately prior to the Closing, there were 160,077 shares issued and outstanding (assuming the cancellation of the shares held by the majority shareholder at the closing).The shareholders of Healthient owned 99.6% of the common stock outstanding of the Company after the issuance of the 43,618,356 shares. On November 15, 2010 Time Associates, Inc. changed its name to "Healthient, Inc." The acquisition of Healthient by the Company on October 5, 2010 has been accounted for as a purchase and treated as a reverse acquisition and re-capitalization since the former owners of Healthient controlled 99.6% of the total shares of common stock of the Company outstanding immediately following the acquisition. In November 2010 Healthient, Inc. changed its name to "SnackHealthy, Inc."SnackHealthy, Inc., a Nevada corporation is a wholly-owned subsidiary of the Company. 1 On July 19, 2010 the Company effected a seventy (70) for one (1) reverse stock split of its common stock. There were 23,398,040 shares of common stock outstanding before the reverse stock split and 348,649 after the stock split. As of August 7, 2010, the Company sold two of itsfifty-percent owned subsidiaries, Time Management, Inc. andTenth Street, Inc. to those companies’ shareholders for a price of $10.00 each. On this basis, the historical financial statements prior to October 5, 2010 have been restated to be those of the accounting acquirer Healthient (now SnackHealthy, Inc.). The historical stockholders' equity prior to the reverse acquisition has been retroactively restated (a re-capitalization) for the equivalent number of shares received in the acquisition after giving effect to any difference in par value of the issuer's and acquirer's stock. The original 160,078 shares of common stock outstanding prior to the exchange reorganization have been reflected as an addition in the stockholders' equity account of the Company on October 5, 2010. Business Overview We are in the business of manufacturing, distribution, marketing and sale of healthy and ‘better for you” snack food and beverage products. These products include freeze dried fruit, dehydrated fruit, low fat microwave popcorn, nut and fruit snacks, low sodium pretzels, fruit bars, energy drink mixes and protein shake mixes. Our products are packaged in various single-serve, multi-pack and family-size configurations. Product Overview Our products are designed to help consumers achieve and maintain their healthy weight, improve their health and experience life-changing results. Our snacks and beverages appeal to the growing base of consumers seeking differentiated products and desiring a healthier lifestyle. Our products may often be sold as part of a program, and therefore our portfolio is comprised of a series of related products designed to simplify weight management and nutrition for our consumers and maximize cross-selling opportunities. These programs target specific consumer market segments, such as women, men or children, as well as weight-management customers and individuals looking to enhance their overall well being. Our portfolio includes; Smart Shake Chocolate and Vanilla, our sugar free Whey protein shakes fortified with fiber; CrispyFruit a light and crispy fruit with no added sugar; LoliBars the wholesome whole wheat fruit filled cookie bar; RealFruit chewy, delicious dried fruit with no added sugars; Lite Natural Microwave Popcorn Mini Bags; Multigrain Pretzel Nuggets; LoliCrunch a delicious fruit and nut crunch; and Zing! our healthy Energy Drink Mix. 2 Product Development We are committed to providing consumers with delicious healthy snacks and beverage mixes to help them achieve and maintain their healthy weight. We believe this can be best accomplished in part by introducing new products and by upgrading, reformulating and repackaging existing product lines. New product ideas are generated and narrowed down to high potential ideas that fill our business needs and conform to our overall strategy. We test the most promising ideas with brand partners and customers. This testing is followed by a feasibility assessment, which includes a review of product and package prototypes, product positioning and messaging, process design and analysis of manufacturing issues. The next stage is the development phase in which we finalize the formula, process, manufacturing strategy, product positioning, pricing, labeling and other related matters. The fourth stage is the launch phase in which we prepare promotional and sales materials, complete the supply chain plan and complete other final preparations for launch. After the product is launched, we will closely track sales performance and the lessons learned so we can update and improve the product development process. Manufacturing Our products are manufactured by third parties. We work closely with our vendors in an effort to achieve the highest quality standards and product availability. We continually strive to establish excellent relationships with our manufacturers and to obtain improvements in product quality and product delivery. Some of our key input materials such as whey proteins and packaging materials are subject to pricing fluctuations driven by commodities pricing. We are confident that we can offset potential cost increases of these materials with volume increases in our inventory purchases and, when necessary, by raising the prices of our products. In order to coordinate and manage the manufacturing of our products, we will utilize a demand planning and forecasting process that is directly tied to our production planning and purchasing systems. Using a planning process allows us to balance our inventory levels while minimizing working capital and inventory obsolescence. Intellectual Property Trademarks that are important to our business will be protected by registration or other means in the United States and most other markets where the related products are sold.We do not have any registered trademarks at this time. 3 Research and Development We consider research and development of new products to be a significant part of our overall philosophy and we are committed to developing innovative, high-quality products that exceed consumer expectations. In addition to developing new products, we may from time to time reformulate and improve existing products based on advances in ingredients and technology.We have not spent any significant amount of funds on research and development in fiscal 2013. Distribution Our products are sold under trade names owned by the Company. Shipping and processing standards for orders placed are either same day or the following business day. Products are distributed in the United States market from our warehouse and distribution center in Florida. We plan to distribute snack food products throughout the United States using a direct-store-delivery (“DSD”) network of distribution routes, most of which will serviced by IBOs and others that may be company-owned. Customers We sell our products to grocery/mass merchandisers, club stores, discount stores, convenience stores, food service establishments and various other retailers including drug stores, schools, military and government facilities and “up and down the street” outlets such as recreational facilities, offices and other independent retailers. Consumers can also purchase our products directly from the Company on snackhealthy.com. Competition and Industry Our products are sold in highly competitive markets. Generally, we compete with manufacturers, many of whom have greater revenues and resources than we do. The principal methods of competition are price, service, product quality, product offerings and distribution. The methods of competition and our competitive position vary according to the geographic location, the particular products and the activities of our competitors. Environmental Matters Our operations in the United States are subject to various federal, state and local laws and regulations with respect to environmental matters. However, the Company was not a party to any material proceedings arising under these laws or regulations for the periods covered by this Form 10-K. We believe the Company is in compliance with all material environmental regulations affecting our facility and operations and that continued compliance will not have a material impact on our capital expenditures, earnings or competitive position. 4 Available Information Our Internet website addresses are www.healthient.com and www.snackhealthy.com. We make available free of charge on our website our Annual Reports on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K as soon as reasonably practical after we file such material with, or furnish it to, the Securities and Exchange Commission, or SEC. This information is also available in print to any shareholder who requests it, with any such requests addressed to Investor Relations, 15132 Park of Commerce Boulevard, Second Floor, Jupiter, Florida 33478.Certain of these documents may also be obtained by calling the SEC at 1-800-SEC-0330. The SEC also maintains an Internet website that contains reports, and other information regarding issuers that file electronically with the SEC at www.sec.gov. Item 1A. Risk Factors In addition to the other information in this Form 10-K, the following risk factors should be considered carefully in evaluating our business. Our business, financial condition or results of operations may be adversely affected by any of these risks. Additional risks and uncertainties, including risks that we do not presently know of or currently deem insignificant, may also impair our business, financial condition or results of operations. Our performance may be impacted by general economic conditions and an economic downturn. Recessionary pressures from an overall decline in U.S. economic activity could adversely impact our business and financial results. Economic uncertainty may reduce consumer spending in our sales channels and create a shift in consumer preference toward private label products. Shifts in consumer spending could result in increased pressure from competitors or customers to reduce the prices of some of our products and/or limit our ability to increase or maintain prices, which could lower our revenues and profitability. Instability in the financial markets may impact our ability or increase the cost to enter into credit agreements in the future. Additionally, it may weaken the ability of our customers, suppliers, IBOs, distributors, banks, insurance companies and other business partners to perform in the normal course of business, which could expose us to losses or disrupt the supply of inputs we rely upon to conduct our business. If one or more of our key business partners fail to perform as expected or contracted for any reason, our business could be negatively impacted. Volatility in the price or availability of the inputs we depend on, including raw materials, packaging, energy and labor, could adversely impact our financial results. Our financial results could be adversely impacted by changes in the cost or availability of raw materials and packaging. Continued growth would require us to hire, retain and develop a highly skilled workforce and talented management team. Any unplanned turnover or our failure to develop an adequate succession plan for current positions could erode our competitiveness. In addition, our financial results could be adversely affected by increased costs due to increased competition for employees, higher employee turnover or increased employee benefit costs. We operate in a highly competitive food industry. Price competition and industry consolidation could adversely impact our financial results. The sales of most of our products are subject to significant competition primarily through discounting and other price cutting techniques by competitors, many of whom are significantly larger and have greater resources than we do. In addition, there is a continuing consolidation in the snack food industry, which could increase competition. Significant competition increases the possibility that we could lose one or more major customers, lose existing product authorizations at customer locations, lose market share and/or shelf space, increase expenditures or reduce selling prices, which could have an adverse impact on our business or financial results. Sales price increases initiated by us may negatively impact our financial results. Future price increases, such as those to offset increased ingredient costs, may reduce our overall sales volume, which could reduce revenues and operating profit. Additionally, if market prices for certain ingredients decline significantly below our contracted prices, customer pressure to reduce prices could lower revenues and operating profit. 5 Changes in our top customer relationships could impact our revenues and profitability. We may be exposed to risks resulting from large retailers that could account for a significant portion of our revenue. The loss of one or more large retailers could adversely affect our financial results. These customers typically make purchase decisions based on a combination of price, product quality, product offerings, consumer demand, distribution capabilities and customer service and generally do not enter into long-term contracts. In addition, these significant retailers may re-evaluate or refine their business practices related to inventories, product displays, logistics or other aspects of the customer-supplier relationship. Our results of operations could be adversely affected if revenue from one or more of these customers is significantly reduced or if the cost of complying with customers’ demands is significant. If receivables from one or more of these customers become uncollectible, our financial results may be adversely impacted. The loss of key personnel could have an adverse effect on our financial results and growth prospects. There are risks associated with our ability to retain key employees. If certain key employees terminate their employment, it could negatively impact sales, marketing or development activities. Further, management’s attention might be diverted from operations to recruiting suitable replacements and our financial condition, results of operations and growth prospects could be adversely affected. In addition, we may not be able to locate suitable replacements for key employees or offer employment to potential replacements on acceptable terms. Efforts to execute and accomplish our strategic initiatives could adversely affect our financial results. If we are unsuccessful due to our execution, unplanned events, ability to manage change or unfavorable market conditions, our financial performance could be adversely affected. If we pursue strategic acquisitions, divestitures, or joint ventures, we may incur significant costs and may not be able to consummate the transactions or obtain financing. Concerns with the safety and quality of certain food products or ingredients could cause consumers to avoid our products. We could be adversely affected if consumers in our principal markets lose confidence in the safety and quality of certain products or ingredients. Negative publicity about these concerns, whether or not valid, may discourage consumers from buying our products or cause disruptions in production or distribution of our products and negatively impact our business and financial results. If our products become adulterated, misbranded or mislabeled, we might need to recall those items and we may experience product liability claims if consumers are injured or become sick. Product recalls or safety concerns could adversely impact our market share and financial results. We may be required to recall certain of our products should they be mislabeled, contaminated or damaged. We also may become involved in lawsuits and legal proceedings if it is alleged that the consumption of any of our products causes injury or illness. A product recall or an adverse result in any such litigation could have an adverse effect on our operating and financial results. We may also lose customer confidence for our entire brand portfolio. Disruption of our supply chain or information technology systems could have an adverse impact on our business and financial results. Our ability to manufacture, distribute and sell products is critical to our success. Damage or disruption to our manufacturing or distribution capabilities or the supply and delivery of key inputs, such as raw materials, finished goods, packaging, labor and energy, could impair our ability to conduct our business. Examples include, but are not limited to, weather, natural disasters, fires, terrorism, pandemics and strikes. Certain warehouses and manufacturing facilities may be located in areas prone to tornadoes, hurricanes and floods. Any business disruption due to natural disasters or catastrophic events in these areas could adversely impact our business and financial results if not adequately mitigated. We also rely on a certain supplier for the manufacturing of one of our core branded products. Although we have secured back-up suppliers in the case of emergency, any damage or disruption to this supplier's manufacturing or distribution capabilities could impair our ability to sell this product. Also, we increasingly rely on information technology systems to conduct our business. These systems can enhance efficiency and business processes but also present risks of unauthorized access to our networks or data centers. If unauthorized parties gain access to our systems, they could obtain and exploit confidential business, customer, or employee information and harm our competitive position. Further, these information systems may experience damage, failures, interruptions, errors, inefficiencies, attacks or suffer from fires or natural disasters, any of which could have an adverse effect on our business and financial results if not adequately mitigated by our security measures and disaster recovery plans. 6 Improper use or misuse of social media may have an adverse effect on our business and financial results. Consumers are moving away from traditional means of electronic mail towards new forms of electronic communication, including social media. We support new ways of sharing data and communicating with customers using methods such as social networking. However, misuse of social networking by individuals, customers, competitors, or employees may result in unfavorable media attention which could negatively affect our business. Further, our competitors are increasingly using social media networks to market and advertise products. If we are unable to compete in this environment it could adversely affect our financial results. Demand for our products may be adversely affected by changes in consumer preferences and tastes or if we are unable to innovate or market our products effectively. We are a consumer products company operating in highly competitive markets and rely on continued demand for our products. To generate revenues and profits, we must sell products that appeal to our customers and consumers. Any significant changes in consumer preferences or any inability on our part to anticipate or react to such changes could result in reduced demand for our products and erosion of our competitive and financial position. Our success depends on the ability to respond to consumer trends, including concerns of consumers regarding health and wellness, obesity, product attributes and ingredients. In addition, changes in product category consumption or consumer demographics could result in reduced demand for our products. Consumer preferences may shift due to a variety of factors, including the aging of the general population, changes in social trends, changes in travel, vacation or leisure activity patterns, or negative publicity resulting from regulatory action or litigation against companies in the snack food industry. Any of these changes may reduce consumers’ willingness to purchase our products and negatively impact our financial results. Our continued success also is dependent on product innovation, including maintaining a robust pipeline of new products, and the effectiveness of advertising campaigns, marketing programs and product packaging. Although we devote significant resources to meet this goal, there can be no assurance as to the continued ability to develop and launch successful new products or variants of existing products, or to effectively execute advertising campaigns and marketing programs. In addition, both the launch and ongoing success of new products and advertising campaigns are inherently uncertain, especially as to their appeal to consumers. Further, failure to successfully launch new products could decrease demand for existing products by negatively affecting consumer perception of existing brands, as well as result in inventory write-offs, trademark impairments and other costs, all of which could negatively impact our financial results. Our distribution network relies on a significant number of IBOs, and such reliance could affect our ability to efficiently and profitably distribute and market products, maintain existing markets and expand business into other geographic markets. Our business relies on IBOs for the sale and distribution of our products.Our ability to recruit and maintain a network of IBOs and distributors depends on a number of factors, many of which are outside of our control. Some of these factors include: (i) the level of demand for the brands and products which are available in a particular distribution area; (ii) the ability to price products at levels competitive with those offered by other competing producers; and (iii) the ability to deliver products in the quantity and at the time ordered by IBOs and retailers. There can be no assurance that we will be able to mitigate the risks related to all or any of these factors in any of the current or prospective geographic areas of distribution. To the extent that any of these factors have an adverse effect on the relationships with IBOs in a particular geographic area and, thus, limit our ability to maintain and expand the sales market, revenues and financial results may be adversely impacted. Identifying new IBOs or distributors can be time-consuming and any resulting delay may be disruptive and costly to the business. There also is no assurance that we will be able to maintain distribution relationships or establish and maintain successful relationships with IBOs in new geographic distribution areas. There is the possibility that we will have to incur significant expenses to attract and maintain IBOs in one or more geographic distribution areas in order to profitably expand geographic markets. The occurrence of any of these factors could result in a significant decrease in sales volume of our branded products and the products which we distribute for others and harm our business and financial results. 7 Continued success depends on the protection of our trademarks and other proprietary intellectual property rights. We will maintain trademarks and other intellectual property rights, which are important to our success and competitive position, and the loss of or our inability to enforce trademark and other proprietary intellectual property rights could harm our business. We will devote substantial resources to the establishment and protection of our trademarks and other proprietary intellectual property rights on a worldwide basis. Efforts to establish and protect trademarks and other proprietary intellectual property rights may not be adequate to prevent imitation of products by others or to prevent others from seeking to block sales of our products. In addition, the laws and enforcement mechanisms of some foreign countries may not allow for the protection of proprietary rights to the same extent as in the United States and other countries. Impairment in the carrying value of goodwill or other intangible assets could have an adverse impact on our financial results. The net carrying value of goodwill represents the fair value of acquired businesses in excess of identifiable assets and liabilities, and the net carrying value of other intangibles represents the fair value of trademarks, customer relationships and other acquired intangibles. Pursuant to generally accepted accounting principles in the United States, we are required to perform impairment tests on our goodwill and indefinite-lived intangible assets annually or at any time when events occur which could impact the value of our reporting units or our indefinite-lived intangibles. These values depend on a variety of factors, including the success of our business, market conditions, earnings growth and expected cash flows. Impairments to goodwill and other intangible assets may be caused by factors outside our control, such as increasing competitive pricing pressures, changes in discount rates based on changes in cost of capital or lower than expected sales and profit growth rates. Significant and unanticipated changes could require a non-cash charge for impairment in a future period which may significantly affect our financial results in the period of such charge. New regulations or legislation could adversely affect our business and financial results. Food production and marketing are highly regulated by a variety of federal, state and other governmental agencies. New or increased government regulation of the food industry, including but not limited to areas related to food safety, chemical composition, production processes, traceability, product quality, packaging, labeling, school lunch guidelines, promotions, marketing and advertising (particularly such communications that are directed toward children), product recalls, records, storage and distribution could adversely impact our results of operations by increasing production costs or restricting our methods of operation and distribution. These regulations may address food industry or society factors, such as obesity, nutritional and environmental concerns and diet trends. A significant portion of our outstanding shares of common stock is controlled by a few individuals, and their interests may conflict with those of other stockholders. The founders, William M. Alverson and his wife, Katherine T. Alverson, beneficially owned a majority of the outstanding common stock of the Company. Mr. and Mrs. Alverson serve as directors of the Company, with Mrs. Alverson serving as President and Mr. Alverson serving as the Chairman of the Board. As a result, the Alverson may be able to exercise significant influence over the Company and certain matters requiring approval of its stockholders, including the approval of significant corporate transactions, such as a merger or other sale of the Company or its assets. This could limit the ability of other stockholders of the Company to influence corporate matters and may have the effect of delaying or preventing a third party from acquiring control of the Company. In addition, the Alversons may have actual or potential interests that diverge from the interests of the other stockholders of the Company. Sales by the Alversons of their shares into the public market, or the perception that such sales could occur, could cause the market price of our common stock to decline. Item 1B. Unresolved Staff Comments None. 8 ITEM 2. DESCRIPTION OF PROPERTIES Our facility in Jupiter, Florida is 4,500 feet of office workspace for computers, printers and office equipment with an adjacent area for packaging, shipping and storage.The current facility lease runs from July 1, 2011 through June 30, 2016 with an option for a five year extension. Our lease payments are $4,226 per month including operating expense and tax during the first year and subject to a three percent increase after each of the following four years.We maintain our executive and administrative offices in this facility.Our rental payments in fiscal 2013 were $49,542. Our rental payments in fiscal 2012 were $75,917.Future minimum payments under the office leaseare approximately as follows:year ended June, 2014, $54,000; 2015, $55,000; 2016, $56,000; for a total of $161,000. We believe that our existing facilities are adequate to meet our current needs and that suitable additional or alternative space will be available after 2016. We have no assurance that future terms would be as favorable as our current terms. The Company has not invested in any real property at this time, nor does the Company intend to do so. The Company has no formal policy with respect to investments in real estate or investments with persons primarily engaged in real estate activities. ITEM 3. LEGAL PROCEEDINGS In 2011 Siesta Flow LLC filed a legal action against the Company in the Twelfth Circuit Court of Sarasota County, Florida, alleging breach of contract and seeking damages in the amount of approximately $95,000 plus costs. In April, 2012, the court has issued final summary judgment against the Company in the total amount of $95,000, which amount was subsequently settled in the amount of $75,000 and satisfied by the Company. In June of 2013, a former officer of the Company filed a lawsuit against the Company and its Preseident and directors alleging several counts, including a breach of contract and fiduciary duty, and seeking damages in the amount of $122,300 and other unspecified damages.The Company considers the lawsuit without any merit and will defend it vigorously.On September 18, 2013, the plaintiff filed a motion to compel early mediation. ITEM 4.MINE SAFETY DISCLOSURES Not applicable. 9 PART II ITEM 5. MARKET FOR COMMON EQUITY, RELATED STOCKHOLDER MATTERS AND SMALL BUSINESS ISSUER PURCHASES OF EQUITY SECURITIES PUBLIC MARKET Our common stock trades on FINRA's over-the-counter market, the Bulletin Board under the symbol "SNAX ". Our common stock has been trading under that symbol since the reverse merger with Time Associates, Inc. on October 5, 2010.As of June 30, 2013 there were 183 holders of our common stock and the closing price of our common stock as of was $0.07 per share.As of August 11, 2010, we effected a reverse stock split of 1-to-70 of our common stock.As of October 1, 2012, we effected a reverse stock split of 1-to-50 of our common stock.All shares and per share amounts in the accompanying financial statements of the Company have been retroactively adjusted to give the effects of said reverse stock splits. SHARE BID PRICE Fiscal 2012 High Low Fourth quarter (6/30/12) $ $ Third quarter (3/31/12) $ $ Second quarter (12/31/11) $ $ First quarter (9/30/11) $ $ Fiscal 2013 High Low Fourth quarter (6/30/13) $ $ Third quarter (3/31/13) $ $ Second quarter (12/31/12) $ $ First quarter (9/30/12) $ $ DIVIDENDS The Company does not expect to pay any dividends at this time. The payment of dividends, if any, will be contingent upon the Company's revenues and earnings, if any, capital requirements, and general financial condition. The payment of any dividends will be within the discretion of the Company's Board of Directors and may be subject to restrictions under the terms of any debt or other financing arrangements that the Company may enter into in the future. The Company presently intends to retain all earnings, if any, for use in the Company's business operations and accordingly, the Board does not anticipate declaring any dividends in the foreseeable future. RECENT SALES OF UNREGISTERED SECURITIES Effective as of October 5, 2010, Time Associates, Inc., a Nevada corporation (the “Registrant”) entered into an agreement and plan of reorganization dated as of September 23, 2010 (the "Reorganization Agreement") with Healthient, Inc., a Nevada corporation ("Healthient") and Healthient shareholders. In accordance with the terms and provisions of the Reorganization Agreement, the Registrant acquired Healthient in exchange for 43,618,356 newly issued "restricted" shares of common voting stock of the Registrant to the Healthient shareholders on a pro rata basis for the purpose of effecting a tax-free reorganization pursuant to sections 351, 354 and 368(a)(1)(B) of the Internal Revenue Code of 1986, as amended. Pursuant to the terms of the Reorganization Agreement, each one (1) share of common stock of Healthient has been exchanged for three (3) shares of the Registrant's common stock. The shares of common stock issued to the Healthient shareholders in connection with the Reorganization (43,618,356) were not registered under the Securities Act, in reliance upon an exemption from registration provided by Section 4(2) and/or 4(6) under the Securities Act and Regulation D promulgated thereunder. 10 On October 10, 2010, the Company issued a total of 384,500 shares of common stock through its private placement of shares of common stock at a purchase price of $0.22 per share for a total amount of $86,128, to an “accredited investor”, as that term is defined in Regulation D of the Securities Act of 1933. On October 13, 2010, the Company issued a total of 375,000 shares of common stock through its private placement of shares of common stock at a purchase price of $0.27 per share for a total amount of $100,000, to an “accredited investor”, as that term is defined in Regulation D of the Securities Act of 1933. On November 2, 2010, the Company issued a total of 30,000 shares of common stock through its private placement of shares of common stock at a purchase price of $0.22 per share for a total amount of $6,720, to an “accredited investor”, as that term is defined in Regulation D of the Securities Act of 1933. On November 29, 2010, the Company issued a total of 190,307 shares of common stock through its private placement of shares of common stock at a purchase price of $0.25 per share for a total amount of $47,130, to an “accredited investor”, as that term is defined in Regulation D of the Securities Act of 1933. On December 7, 2010, the Company issued a total of 82,630 shares of common stock through its private placement of shares of common stock at a purchase price of $0.17 per share for a total amount of $13,768, to an “accredited investor”, as that term is defined in Regulation D of the Securities Act of 1933. On December 14, 2010, the Company issued a total of 373,848 shares of common stock through its private placement of shares of common stock at a purchase price of $0.20 per share for a total amount of $73,539, to an “accredited investor”, as that term is defined in Regulation D of the Securities Act of 1933. On January 20, 2011 the Company issued a total of 60,000 shares of common stock through its private placement of shares of common stock at a purchase price of $0.50 per share for a total amount of $30,000, to an “accredited investor”, as that term is defined in Regulation D of the Securities Act of 1933. On April 11, 2011 the Company issued a total of 20,000 shares of common stock through its private placement of shares of common stock at a purchase price of $0.50 per share for a total amount of $10,000, to an “accredited investor”, as that term is defined in Regulation D of the Securities Act of 1933. On June 7, 2011 the Company issued a total of 100,000 shares of common stock through its private placement of shares of common stock at a purchase price of $0.20 per share for a total amount of $20,000, to an “accredited investor”, as that term is defined in Regulation D of the Securities Act of 1933. In the quarter ended September 30, 2011, the Company issued 3,339,290 shares of common stock through its private placement of shares of common stock for a total amount of $347,679, to an "accredited investor", as that term is defined in Regulation D of the Securities Act of 1933.The proceeds of the sale were used for working capital.The Company also issued a total of 1,150,000 shares of common stock for services valued at $0.15 per share, for a total amount of $172,500; a total of 1,500,000 shares of common stock for services valued at $0.21 per share, for a total amount of $315,000; and a total of 1,000,000 shares of common stock for services valued at $0.09 per share.The shares of the Company's common stock were issued and sold in reliance upon the exemption provided by Section 4(2) and Regulation D of the Securities Act of 1933. During the quarter ended December 31, 2011, the Company issued 507,800 shares of common stock through its private placement of shares of common stock for a total amount of $91,560, to an "accredited investor", as that term is defined in Regulation D of the Securities Act of 1933.The Company also issued a total of 12,000,000 shares of common stock for services valued at $0.08 per share for a total of$960,000; and a total of 115,000 shares of common stock valued at $0.08 per share for a total of $9,200.The proceeds of the sale were used for the working capital.The shares of the Company's common stock were issued and sold in reliance upon the exemption provided by Section 4(2) and Regulation D of the Securities Act of 1933. 11 During the quarter ended March 31, 2012, the Company issued 240,071 shares of common stock for services valued at $0.14 per share for a total of $33,610 and 485,000 shares of common stock for services valued at $0.13 per share for a total of $63,050.The shares of the Company's common stock were issued and sold in reliance upon the exemption provided by Section 4(2) and Regulation D of the Securities Act of 1933. During the quarter ended June 30, 2012, the Company issued 4,000,000 shares of common stock for services valued at $0.12 per share for a total of $480,000; a total of 60,000 shares of common stock for services valued at $0.07 per share for a total of $4,200; and a total of 36,653,568 shares for a debt conversion valued at $0.05 per share for a total of $1,649,410.The shares of the Company's common stock were issued and sold in reliance upon the exemption provided by Section 4(2) and Regulation D of the Securities Act of 1933. On October 1, 2012 the Company effected a 50 to 1 reverse split of its common stock. In fiscal year ended June 30, 2013, the Company issued certain number of shares as set forth below pursuant to the order of the Circuit Court of the Twelfth Judicial Circuit, Florida, in the settlement of the lawsuit against the Company by Siesta Flow, LLC.,in the amountof$95,195.99 in exchange for the issuance of a total of 19,100,000 shares of common stock (the "Settlement Shares") to a purchaser of the judgement claim, subject to certain limitations.In the quarter ended December 31, 2012, the Company issued 350,000 shares of common stock; in the quarter ended March 31, 2013, the Company issued 13,450,000 shares of common stock, and in the quarter ended June 30, 2013, the Company issued 584,000 shares of common stock of the Settlement Shares (see also Note 7 to the Company's Financial Statements).The shares of the Company's common stock were issued in reliance upon the exemption provided by Section 3(a)(10) of the Securities Act of 1933. ITEM 6: SELECTED FINANCIAL DATA As a “smaller reporting company”, we are not required to provide the information required by this Item. 12 ITEM 7. MANAGEMENT'S DISCUSSION OF FINANCIAL CONDITION AND RESULTS OF OPERATION Forward-Looking Statements This document contains “forward-looking statements” within the meaning of Section 27A of the Securities Act of 1933, as amended and Section 21E of the Securities Exchange Act of 1934, as amended. All statements other than statements of historical fact are “forward-looking statements” for purposes of federal and state securities laws, including any projections of earnings, revenue or other financial items; any statements of the plans, strategies and objectives of management for future operations; any statements concerning proposed new services or developments; any statements regarding future economic conditions or performance; any statements of belief; and any statements of assumptions underlying any of the foregoing. Forward-looking statements may include the words “may,” “will,” “estimate,” “intend,” “continue,” “believe,” “expect” or “anticipate” and any other similar words.Although we believe that the expectations reflected in any of our forward-looking statements are reasonable, actual results could differ materially from those projected or assumed in any of our forward-looking statements. Our future financial condition and results of operations, as well as any forward-lookingstatements, are subject to change and to inherent risks and uncertainties, such as those disclosed or incorporated by reference in our filings with the Securities and Exchange Commission. Important factors that could cause our actual results, performance and achievements, or industry results to differ materially from estimates or projections contained in our forward- looking statements include, among others, the following: ● product liability claims; ● our relationship with, and our ability to influence the actions of, our brand partners; ● adverse publicity associated with our products or network marketing organization; ● improper action by our employees or international brand partners in violation of applicable law; ● changing consumer preferences and demands; ● loss or departure of any member of our senior management team which could negatively impact our brand partner relations and operating results; ● the competitive nature of our business; ● regulatory matters governing our products, including potential governmental or regulatory actions concerning the safety or efficacy of our products, and network marketing program including the direct selling market in which we operate; ● third party legal challenges to our network marketing program; ● risks associated withoperating internationally and the effect of economic factors, including foreign exchange, inflation, pricing and currency devaluation risks; ● our dependence on increased penetration of existing markets; ● contractual limitations on our ability to expand our business; ● our reliance on our informationtechnology infrastructure and outside manufacturers; 13 ● the sufficiency of trademarks and other intellectual property rights; ● the sufficiency of trademarks and other intellectual property rights; ● product concentration; ● our reliance on our management team; ● uncertainties relating to the application of transfer pricing, duties, value added taxes, and other tax regulations, and changes thereto; ● changes in tax laws, treaties or regulations, or their interpretation; • taxation relating to our brand partners; ● any collateral impact resulting from the ongoing worldwide financial “crisis,” including the availability of liquidity to us, our customers and our suppliers or the willingness of our customers to purchase products in a recessionary economic environment; and ● whether we will purchase any of our shares in the open markets or otherwise. Additional factors that could cause actual results to differ materially from our forward-looking statements are set forth in this Annual Report on Form 10-K, including under the heading “Risk Factors,” “Management’s Discussion and Analysis of Financial Condition and Results of Operations” and in our Consolidated Financial Statements and the related Notes. Forward-looking statements in this Annual Report on Form 10-K speak only as of the date hereof, and forward- looking statements in documents attached that are incorporated by reference speak only as of the date of those documents. We do not undertake any obligation to update or release any revisions to any forward-looking statement or to report any events or circumstances after the date hereof or to reflect the occurrence of unanticipated events, except as required by law. Overview As a development stage, snack food company, we have been primarily engaged in developing our infrastructure and a product portfolio of snacks and beverage mixes designed to help people achieve and maintain their healthy weight.We commenced sales of two products from our product lines in the third quarter of fiscal year 2011 and had net revenue of $314,980 for the fiscal year ended June 30, 2012. During 2013, we began to implement our strategic plan, which provides for future growth of our existing core brands through a new expanded distribution method, innovation and advertising. Our primary focus was on decreasing general and administrative costs associated with network marketing and improving sales and profit margins through pricing strategies and enhanced packaging and product configuration. To accomplish this we began the process of winding down the network marketing sales in order to better position the Company to serve retailers and ultimately, the end consumer. We completed this project in the last quarter of fiscal 2013 and the Company is now prepared to focus on mass retail distribution. 14 Our products are grouped in two principal categories: weight management and energy, sports & fitness, along with premium marketing websites and promotional items. Our products are often sold in packages that are comprised of a variety of related products designed to simplify healthy snacking and weight management for consumers and to maximize cross-selling opportunities for us. Industry wide factors that affect us include the increasing prevalence of obesity in adults and children, which are driving the demand for healthier snacking alternatives. Significant Accounting Policies Principles of Consolidation The accompanying consolidated financial statements include the accounts of the Company and its wholly owned subsidiary SnackHealthy, Inc. All significant inter–company transactions and balances have been eliminated in consolidation. Cash and Cash Equivalents The Company considers all highly liquid investments with an original maturity of three months or less as cash equivalents. Financial Instruments The carrying value of the Company’s financial instruments, including cash and cash equivalents, accounts receivable, accounts payable, and due to related parties, as reported in the accompanying balance sheets, approximates fair value. Long-Lived Assets In accordance with ASC 350, the Company regularly reviews the carrying value of intangible and other long-lived assets for the existence of facts or circumstances, both internally and externally, that may suggest impairment. If impairment testing indicates a lack of recoverability, an impairment loss is recognized by the Company if the carrying amount of a long-lived asset exceeds its fair value. Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent assets and liabilities on the date of the financial statements and the reported amounts of revenues and expenses during the period. Actual results could differ from those estimates. Revenue Recognition Revenue is recognized when products are shipped, which is when title and risk of loss pass to brand partners and preferred customers who are the Company’s customers. The Company requires credit card payment at the point of sale. The Company has determined that no allowance for doubtful accounts is necessary. Amounts received prior to shipment and title passage to brand partners are recorded as deferred revenue. The compensation plan for the Company’s brand partners generally does not provide rebates or selling discounts to brand partners who purchase its products and services. The Company classifies selling discounts and rebates, if any, as a reduction of revenue. Inventory Inventory comprises packaged healthy snacks ready for final sale, and is stated at the lower of cost or market value. Cost is determined by the first-in, first out method. 15 Property and Equipment Property and equipment are stated at cost and depreciated on the straight line method over the estimated life of the asset, which is 3-7 years. Websites Development Cost and License to Produce Drink The Company has adopted the provisions of FASB Accounting Standards Codification No. 350 Intangible-Goodwill and Other. Costs incurred in the planning state of a websites are expensed, while costs incurred in the development stage are capitalized and amortized over the estimated three year life of the asset. The drink license is also being amortized over three years. Income Taxes The Company accounts for income taxes under FASB Codification Topic 740-10-25 (“ASC 740-10-25”) Income Taxes.Under ASC 740-10-25, deferred tax assets and liabilities are recognized for the future tax consequences attributable to differences between the financial statement carrying amounts of existing assets and liabilities and their respective tax bases.Deferred tax assets and liabilities are measured using enacted tax rates expected to apply to taxable income in the years in which those temporary differences are expected to be recovered or settled.Under ASC 740-10-25, the effect on deferred tax assets and liabilities of a change in tax rates is recognized in income in the period that includes the enactment date. Going Concern The financial statements have been prepared assuming that the Company will continue as a going concern. The Company had a net loss of $3,175,829 during the year ended June 30, 2013. Cash used in operations for the year approximated $157,000. This raises substantial doubt about its ability to continue as a going concern. The ability of the Company to continue as a going concern is dependent on the Company’s ability to raise additional capital and implement its business plan. Management believes that the actions presently being taken and the success of future operations will be sufficient to enable the Company to continue as a going concern. However, there can be no assurance that the raising of equity will be successful. Failure to achieve the needed equity funding could have a material adverse effect on the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Stock-Based Compensation In December 2004, the FASB issued FASB Accounting Standards Codification No. 718, Compensation – Stock Compensation.Under FASB Accounting Standards Codification No. 718, companies are required to measure the compensation costs of share-based compensation arrangements based on the grant-date fair value and recognize the costs in the financial statements over the period during which employees are required to provide services. Share-based compensation arrangements include stock options, restricted share plans, performance-based awards, share appreciation rights and employee share purchase plans.As such, compensation cost is measured on the date of grant at their fair value.Such compensation amounts, if any, are amortized over the respective vesting periods of the option grant.The Company applies this statement prospectively. 16 Equity instruments (“instruments”) issued to other than employees are recorded on the basis of the fair value of the instruments, as required by FASB Accounting Standards Codification No. 718. FASB Accounting Standards Codification No. 505, Equity Based Payments to Non-Employees defines the measurement date and recognition period for such instruments. In general, the measurement date is when either a (a) performance commitment, as defined, is reached or (b) the earlier of (i) the non-employee performance is complete or (ii) the instruments are vested. The measured value related to the instruments is recognized over a period based on the facts and circumstances of each particular grant as defined in the FASB Accounting Standards Codification. Basic and Diluted Net Loss per Common Share Net Loss per Common Share is computed pursuant to FASB Accounting Standards Codification No. 260, Earnings per Share.Basic net loss per share is computed by dividing net loss by the weighted average number of shares of common stock outstanding during the period. Diluted net loss per share is computed in the same way as for Basic net loss. There are no warrants outstanding as of June 30, 2013. Recent Accounting Pronouncements There have been no recent accounting pronouncements of changes in accounting pronouncements that impacted the year ended June 30, 2013 and June 30, 2012, or which are expected to impact future periods, that were not already adopted and disclosed in prior periods. Presentation “Net sales,” reflect distribution allowances and handling and shipping income, represent what we collect and recognize as net revenues in our financial statements. Our “gross profit” consists of net sales less “cost of sales,” which represents the prices we pay to our raw material suppliers and manufacturers of our products as well as costs related to product shipments to our warehouse and distribution center, duties and tariffs, expenses relating to shipment of products to brand partners and importers and similar expenses. “Selling fees” are our most significant expense and consist of: ● commissions, overrides and production bonuses which total approximately 20.03% of our net revenue. ● other discretionary incentive cash bonuses. Our “operating margins” consist of net sales, less cost of sales and selling fees. “General and administrative expenses” represent our operating expenses, components of which include labor and benefits, sales events, professional fees, travel and entertainment, marketing, occupancy costs, communication costs, bank fees, depreciation and amortization and other miscellaneous operating expenses. 17 Results of Operations Our results of operations for the periods below are not necessarily indicative of results of operations for future periods, which depend upon numerous factors, including our ability to recruit new brand partners, retain existing brand partners, open new markets, further penetrate existing markets, introduce new products and programs that will help our brand partners increase their retail efforts and develop niche markets. Net Sales Net sales are directly associated with the efforts of our brand partner force, retailing of our products, the quality and completeness of our product offerings that we offer to consumers and retail stores. Management’s role is to provide brand partners with a competitive and relevant product line, encourage strong teamwork and leadership among brand partners and offer leading edge business tools to make doing business with SnackHealthy simple and fun. We believe that the correct business foundation, coupled with promotional initiatives, is required for the retention of retail customers and the in store retailing of our products. This correct business foundation includes strong management, a broad product line that appeals to consumer needs, a favorable regulatory environment, and a scalable and stable technology platform. We anticipate that our strategy will continue to include creating and maintaining growth within existing markets, while expanding into new markets. 18 RESULTS OF OPERATIONS Our results of operations for the periods below are not necessarily indicative of results of operations for future periods, which depend on numerous factors, including our ability to open new markets, further penetrate existing markets, introduce new products and programs that will help increase our retail efforts and develop niche markets. Revenue As anticipated, total revenue decreased compared to 2012 primarily due to winding down the network marketing distribution in the last half of the year. Revenues for the year ended June 30, 2013 were $161,954 as compared to $314,980 for the year ended June 30, 2012. Cost of Revenues Costs of revenues were $105,672 largely due to a write down in inventory. Gross Profit Gross profit for fiscal year ending 2013 was $56,282. Selling Expenses Selling expenses were $19,952. General and Administrative Expenses GENERAL AND ADMINSTRATIVE 6/30/25013 6/30/2012 Salaries and w ages $ $ Independent contractors Professional fees Technology Travel and entertainment Office expenses Utilities Rent Amoritization Depreciation Other $ $ General and administrative expenses consist primarily of compensation and benefits to our general management, finance and administrative staff, professional advisor fees, audit fees and other expenses incurred in connection with general operations.Our general and administrative expenses for the year ended June 30, 2013 were $874,635, which represented a decrease of $5,461,626 compared to the same period in 2012.The decrease was primary due to an issuance of common stock for independent contractors of $4,479,526 during the year ended June 30, 2012 as compared to the $149,987 of expense for independent contractors in 2013. Salaries and wages also decreased year over year because $720,000 of shares were issued for wages for the year ended June 30, 2012. Travel and entertainment decreased from $86,281 to $12,181 as a direct result of winding down the network marketing distribution system. 19 Settlement Loss During the year ended June 30, 2012 the Company settled a lawsuit by agreeing to issue 19,100,000 shares of common stock. During the year the Company issued 9,124,000 shares at the market price valued at $7,562,500 (see Financial Statements). Provision for Income Taxes None. Net Loss Net loss for the year ended June 30, 2013 was $6,637,805 (including settlement expenses of $5,799,500) as compared to $7,998,164 (included settlement expenses of $1,719,000) for the same period in 2012.The decrease was due primarily to the issuance of stock for independent contractor and wage expenses in the year ended June 30, 2012. Liquidity and Capital Resources Generally, our principal uses of cash includes operating expenses, particularly selling expenses, and working capital (principally inventory purchases), as well as capital expenditures and the development of operations in new markets.The capital expenditures to date have been primarily related to the following: ● purchases of computer systems and software and development costs; ● the build-out and upgrade of leasehold improvements in our new corporate headquarters; ● the purchase of office furniture, phone systems and equipment; ● product inventory. The Company anticipates it will need to raise additional funds during the next twelve months in order to sustain the growth of our business 20 As the Company completes it second year of operations it will require funds to build and replenish inventory and increase sales.The Company plans to continue to raise funds through the sales of common stock and to obtain credit from vendors for the purchase of inventory. The Company had a negative working capital ratio as follows: Total current assets $ Total current liabilities Negative working capital $ ) Management believes that the actions presently being taken and the success of future operations will be sufficient to enable the Company to continue as a going concern. However, there can be no assurance that the raising of equity will be successful. Failure to achieve the needed equity funding could have a material adverse effect on the Company’s ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. Off-Balance Sheet Arrangements At June 30, 2013 and June 30, 2012, we had no material off-balance sheet arrangements as defined in Item 303(a)(4)(ii) of Regulation S-K. ITEM 7A: QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK As a Smaller Reporting Company, as defined by Rule 12b-2 of the Exchange Act and in Item 10 (f) (1) of Regulation S-K, we are electing scaled disclosure reporting obligations and therefore are not required to provide the informationrequested by this Item. ITEM 8. FINANCIAL STATEMENTS AND SUPPLEMENTARY DATA INDEX TO FINANCIAL STATEMENTS Healthient, Inc. Report of Independent Registered Public Accounting Firm F-1 ConsolidatedBalance Sheetsasat June 30, 2013 and June 30, 2012 F-2 Consolidated Statement of Operations for the year ended June 30, 2013, June 30, 2012 F-3 Consolidated Statements ofCash Flows for the year ended June 30, 2013, June 30, 2012 F-5 Notes to Consolidated Financial Statementsfor the years ended June 30, 2013 and 2012 F-6 21 RONALD R. CHADWICK, P.C. Certified Public Accountant 2851 South Parker Road, Suite 720 Aurora, Colorado80014 Telephone (303)306-1967 Fax (303)306-1944 REPORT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM Board of Directors Healthient, Inc. Jupiter, Florida I have audited the accompanying consolidated balance sheets of Healthient, Inc.(a development stage company) as of June 30, 2013 and 2012, and the related consolidated statements of operations, stockholders' equity and cash flows for the years then ended. These financial statements are the responsibility of the Company's management.
